Title: To Thomas Jefferson from Albert Gallatin, 2 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  July 2d 1804
               
               I have read with great attention Mr Lincoln’s opinion: it is ingenious and may be solid; but I am very confident that we will be defeated if we attempt to bring the subject before a court; that, however, may not be a reason sufficient to prevent your doing what is thought right. The act itself is scandalous and dangerous to the peace of the nation: if not legally criminal, it certainly ought to be made so.
               Receiving no answer from Mr Muhlenberg on the subject of binding masters of armed vessels to their good behaviour &c., I gave him a private hint; to which, in a private letter he answers “I shall pay strict attention to the way you have pointed out to bring the business before the district judge, in case any vessel should by her arming give cause of suspicion that she might be employed in acts of hostility, contrary to the laws of the U. States. The district attorney has furnished me with the forms necessary to conduct the business.” It appears therefore that no case has, since my letter, occurred on which to try the question: and the question now arises whether, without waiting for a decision there, similar instructions shall be made circular to the several collectors.
               The Spanish minister has made an application on the subject of the vessel at Norfolk. As we will have hundred vessels which will put in distress in Spanish ports for one Spanish here, it is certainly our interest to give to the treaty the most liberal construction which in your opinion is the only correct one. I have drawn the sketch of an answer which is enclosed and submitted. I do not know how far it may be proper for me to use your name or to speak of Congress to a foreign minister.
               
               Gen. Wilkinson informed me that Cap. Schuyler having resided three years at Fort Stoddart had, on account of the unhealthiness of the situation asked and obtained a removal to another place. I, therefore, detained the commission which was  yet in the Comptroller’s office. The question recurs whom to appoint? G. Wilkinson recommends   a Lieut. Edmund Penddleton Gaines now in the city & who is ordered to repair to that Fort, not, however, as the commanding officer.
               Two recommendations for New Bedford and Marietta are enclosed: in respect to the last, it will be best to wait until we hear from the other republicans there; the death of G. Greene has not been officially announced to the department. Of the propriety of removing Mr Pope I am no judge; but consider the Massachussets & other N.E. federalists as such enragés and so incorrigible & hostile to Government and to the Union that so far as my own opinion may have been against removals, it has, in respect to that part of the Union, undergone a compleat revolution; and I consider it as a mere question of policy—
               Respectfully Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            